Title: To Alexander Hamilton from Sharp Delany, [13-31 December 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, December 13–31, 1790]
Sir
To save trouble & expence when the Wardens go on a Survey I generally agree to their appointment in behalf of the Office and although they are sworn ex Officio yet I always swear them in behalf of this Office according to Law. I inclose their survey & appraisement, deliverd to me in due time & ever since in my possession.
In respect to the lapse of time I imagined this business had been long since represented to you as appears by a note on one of my Returns. I have inquired of Mr Warder and he informs me the Teas are yet in being, and that as fair a valuation could now be made as in May or June. Underneath is a statement of this business as it rested with me, and on which Account I delayed putting the Bond in suit till your directions were had.
I am Sir &c.
S D
 